Citation Nr: 1432172	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1954 to April 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Board remanded the issues of entitlement to service connection for hypertension and a psychiatric disorder for further development.  In July 2013, the RO granted service connection for posttraumatic stress disorder.  Therefore, the issue of entitlement to service connection for a psychiatric disorder is no longer on appeal.  

In November 2013, the Board again remanded the issue of entitlement to service connection for hypertension for further development.


FINDING OF FACT

Hypertension did not have its onset during active service; did not result from disease or injury in service; and was not manifested to a compensable degree within one year after separation from service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records and VA medical treatment records have been associated with the claim file; he did not identify any VA treatment records pertinent to the appeal that are not contained in the claim file.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, was requested; however, a negative response was received in March 2014 stating that the Veteran's records were destroyed.  VA need not obtain an examination as the evidentiary record does not show that the Veteran's current hypertension is associated with an established event, injury, or disease in service; manifested during an applicable presumptive period; or is otherwise associated with military service.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection for certain chronic disorders, such as hypertension, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted based on continuity of symptomatology, creating a presumption of service connection for chronic diseases manifesting during service and then again at any later date.  This is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The medical evidence from service does not show that his hypertension had its onset in service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  Enlistment examination in May 1954 noted the Veteran's blood pressure reading was 126/68.  On separation examination in April 1958, the blood pressure reading was 130/86.  Examination for the reserves showed that his blood pressure readings were 136/78 in February 1965 and 134/76 in September 1965.  Although there appears to be a shift in blood pressure from enlistment to separation, the Veteran's blood pressure readings were within normal limits at separation from active service and during examinations for the reserves.

Hypertension was first diagnosed until May 2008.  See March 2012 VA treatment record.  Post-service treatment records are silent for any indication of high blood pressure or hypertension until that time.  Therefore, service connection based on continuity of symptomatology is not applicable.  Walker, 708 F.3d 1331.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent medical evidence of record showing that the Veteran's hypertension had its onset during active service or is related to any in-service disease or injury.  VA medical treatment records regarding hypertension make no mention of any link between this condition and service.  

Finally, the evidence does not show that the Veteran was diagnosed with hypertension within one year following his separation from service.  This disability was not diagnosed until many years after service.  Service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


